                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 LISA JACOBS,                                       *
                                                    *
                 Plaintiff,                         *
                                                    *
                 v.                                 *             C.A. No. 18-11604-ADB
                                                    *
 JOSEPH FILLIPI, et al.,                            *
                                                    *
                 Defendants.                        *
                                                    *

                                 MEMORANDUM AND ORDER

BURROUGHS, D.J.

        For the reasons set forth below, the court orders that this action be transferred to the

United States District Court for the District of New Hampshire.

I.      BACKGROUND

        On July 30, 2018, the clerk received for filing a complaint filed by Lisa Jacobs

(“Jacobs”). With her complaint, Jacobs filed an affidavit and motion for emergency service and

leave to proceed in forma pauperis. Jacobs represents that she is a Massachusetts citizen now in

the custody of the Cheshire County Department of Corrections in Keene, New Hampshire.

Jacobs’s complaint asserts both federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

diversity jurisdiction pursuant to 28 U.S.C. § 1332 as bases for this court’s subject matter

jurisdiction.

        The seventeen-page, handwritten complaint recounts events surrounding Jacobs’ July 25,

2015 arrest by the Fitzwilliam police in Fitzwilliam, New Hampshire and her subsequent

litigation in the state courts of New Hampshire. The complaint names the following 16

defendants: the Fitzwilliam Police Department and two Fitzwilliam police officers (Joseph Fillipi
and Hailey Rae); the Town of Fitzwilliam; the Cheshire County Sheriff Eli Rivera; Cheshire

County Attorney Chris McLaughlin; the Cheshire County Department of Correction; the New

Hampshire State Police; the State of New Hampshire; John Doe, a real person whose identity is

not yet know to Jacobs; Former New Hampshire Attorney General Joseph Foster; New

Hampshire Attorney General Gordon MacDonald; Robert Quinn, New Hampshire State Police;

New Hampshire Governor Chris Sununu; United States Senator Maggie Hassan; and Richard

Tracy of the New Hampshire Attorney General’s Office.

       The Court’s records indicate that this action is one of six complaints filed against New

Hampshire defendants concerning alleged civil rights violations. See Jacobs v. Fillipi, et al.,

C.A. No. 18-11505-JCB (filed Jul. 18, 2018); Jacobs v. Fillipi, et al., C.A. No. 18-11533-NMG

(filed Jul. 23, 2018); Jacobs v. Fillipi, et al., C.A. No. 18-11551-DJC (filed Jul. 24, 2018);

Jacobs v. Fillipi, et al., C.A. No. 18-11558-WGY (filed Jul. 25, 2018); Jacobs v. Fillipi, et al.,

C.A. No. 18-11603-LTS (filed Jul. 31, 2018); and Jacobs v. Fillipi, et al., C.A. No. 18-11604-

ADB (filed Jul. 31, 2018).

II.    DISCUSSION

       Although Jacobs contends that subject matter jurisdiction lies in the District of

Massachusetts, venue is not proper in this court under the relevant venue statue.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in

       (1) a judicial district in which any defendant resides, if all defendants are residents of the
       State in which the district is located; (2) a judicial district in which a substantial part of
       the events or omissions giving rise to the claim occurred, or a substantial part of property
       that is the subject of the action is situated; or (3) if there is no district in which an action
       may otherwise be brought as provided in this section, any judicial district in which any
       defendant is subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).




                                                  2
        Here, subsections (1) and (3) of 28 U.S.C. § 1391(b) do not establish venue in the District

of Massachusetts because none of the defendants reside in Massachusetts. “For the purposes of

venue, state officers ‘reside’ in the district where they perform their official duties.” Smolen v.

Brauer, 177 F.Supp.3d 797, 801 (W.D.N.Y. 2016) citing Crenshaw v. Syed, 686 F.Supp.2d 234,

237 (W.D.N.Y. 2010) (quotation omitted)). Likewise, subsection (2) does not provide for venue

within this district because “a substantial part of the events or omissions giving rise to the claim”

did not occur in the District of Massachusetts.

        Although “there is a strong presumption in favor of plaintiff’s choice of forum,” U.S. ex

rel. Ondis v. City of Woonsocket, RI, 480 F. Supp. 2d 434, 436 (D. Mass. 2007) (citing Coady v.

Ashcraft-Gerel, 223 F.3d 1, 11 (1st Cir. 2000)), here the defendants do not reside in this District

and Jacobs does not allege that a substantial part of the events arose in this District. Thus, venue

is not proper in this court under 28 U.S.C. § 1391(b).

        In light of the above, the court finds that it is in the interest of justice to transfer this

action to the District of New Hampshire for further proceedings. See 28 U.S.C. § 1404(a)

(providing, in relevant part, that: “For the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district or division where it

might have been brought....”).

        In view of this transfer, this court declines to rule on Jacobs’ pending motion and takes

no position as to whether this action is duplicative of any of Jacobs’ other recently filed

complaints.




                                                     3
III.   CONCLUSION

       Accordingly: venue lies in the District of New Hampshire, see 28 U.S.C. § 1391(b), and

this action is TRANSFERRED to the United States District Court for the District of New

Hampshire, see 28 U.S.C. § 1404(a).

       The Clerk of Court is directed to transfer this action to the United States District Court

for the District of New Hampshire. This order closes this case.

       SO ORDERED.

October 9, 2018                                              /s/ Allison D. Burroughs
                                                             ALLISON D. BURROUGHS
                                                             U.S. DISTRICT JUDGE




                                                 4
